Exhibit 10.5


EMPLOYMENT AGREEMENT


This sets forth the terms of the Employment Agreement made effective as of
January 20, 2009 between ANGIODYNAMICS, INC., a Delaware corporation with its
principal office located at 603 Queensbury Avenue, Queensbury, New York 12804
(the "Employer"), and EAMONN P. HOBBS, an individual currently residing  at 3
Heron Hollow Road, Queensbury, New York 12804("Employee").


W I T N E S S E T H


IN CONSIDERATION of the promises and mutual agreements and covenants contained
herein, and other good and valuable consideration, the parties agree as follows:


1.        Employment.


a.           Term as Chief Executive Officer.  Employer shall employ Employee,
and Employee shall serve, as Chief Executive Officer and President for Employer
until such time as a new Chief Executive Officer and President begins employment
with Employer.


b.           Term as Vice Chair.  At the time that a new Chief Executive Officer
and President begins employment with Employer, Employer shall employ Employee,
and Employee shall serve, as Vice Chair of  Employer until the earlier of: (i)
October 20, 2009 (the date of Employer’s 2009 shareholders’ meeting) or (ii) the
date that Employee accepts full-time employment elsewhere, at which earlier time
his employment will terminate.


c.           Salary.  Employer shall continue to pay Employee the same annual
base salary ("Base Salary"), which Employee was receiving at the time of
execution of this Agreement. Employee's Base Salary is payable in accordance
with Employer's regular payroll practices for executive employees.


d.           Incentive Compensation.  Except as otherwise set forth in this
section, Employee shall retain the same eligibility for annual bonuses and other
incentive compensation pursuant to the Company’s then current plans and
policies, including performance based awards of stock or options, as he had at
the time of execution of this Agreement. Any such performance based award of
stock or options will be pro-rated through the earlier of: (i) May 31, 2009 or
(ii) the date that Employee’s employment with Employer terminates. Any such
performance based award of stock or options will have a three year vesting
schedule (with 1/3 of such award of stock or options vesting per year), and any
such options that become vested must be exercised within six months of the date
of the termination of Employee’s consulting agreement with Employer dated as of
the date of this Agreement (the “Consulting Agreement”).
 
 
1

--------------------------------------------------------------------------------



 
2.      Duties During Employment.  While serving as Chief Executive Officer and
President, Employee’s duties shall be those assigned by Employer’s Board of
Directors, including, without limitation, assisting in the transition to a new
Chief Executive Officer and President. While serving as Vice Chair, Employee’s
duties shall be only those assigned by Employer’s Board of Directors. Employee
will report to the Chairman of the Board of Directors during the term of his
employment with Employer.


3.        Employer’s Policies. Employee shall abide by and comply in all
respects with all of the rules, regulations, policies and procedures of Employer
that may be in effect and amended from time to time, including without
limitation Employer’s human resources, personnel and benefits policies and
policies related to trading in Employer stock.  If Employee fails to comply with
any such policy, rule, regulation or procedure, Employer will give Employee
written notice of such failure.  If Employee fails to cure such failure within
the fifteen (15) days of such notice, such failure shall constitute “cause” as
defined in section 4, below.


4.        Termination.  Employee's employment by Employer shall be subject to
termination as follows:


a.           Termination Upon Death.  This Agreement shall terminate upon
Employee's death.


b.           Termination for Cause.  Employer may terminate Employee's
employment immediately for "cause" by written notice to Employee.  For purposes
of this Agreement, a termination shall be for "cause" if the termination results
from any of the following events:


i.           The material breach of any provision of this Agreement, which
breach Employee shall have failed to cure within fifteen (15) days following
Employer’s written notice to Employee specifying the nature of the breach;


ii.           Any misconduct by Employee, which is materially adverse to the
interests, monetary or otherwise, of Employer;


iii.           Failure to perform the duties assigned to Employee under or
pursuant to this Agreement, unless cured within fifteen (15) days following
Employer’s written notice to Employee;


iv.           Failure to cure within fifteen (15) days of receipt of written
notice any failure to comply with Employers’ written policies, rules,
regulations or procedures, including those related to ownership or trading of
Employer stock;


v.           Conviction of a crime involving any act of dishonesty, acts of
moral turpitude, or the commission of a felony; or
 
 
2

--------------------------------------------------------------------------------



 
vi.           Failure to follow the written instructions of the Employer’s
Chairman of the Board, provided that the instructions do not require Employee to
engage in unlawful or unethical conduct.


vii.           Failure to comply with Section 9 of this Agreement.


Notwithstanding any other term or provision of this Agreement to the contrary,
if Employee's employment is terminated for cause, Employee shall forfeit all
rights to payments and benefits otherwise provided pursuant to this Agreement;
provided, however, that Base Salary shall be paid through the date of
termination.


5.        Fringe Benefits.


a.           Benefit Plans.  Employee shall be eligible to participate in any
employee pension benefit plans (as that term is defined under Section 3(2) of
the Employee Retirement Income Security Act of 1974, as amended), Employer-paid
group life insurance plans, medical plans, dental plans, long-term disability
plans, business travel insurance programs and other fringe benefit programs
maintained by Employer for the benefit of (or which are applicable to) its
executive employees.  Participation in any of Employer's benefit plans and
programs shall be based on, and subject to satisfaction of, the eligibility
requirements and other conditions of such plans and programs.


b.           Expenses.  During the term of employment, upon submission to
Employer of vouchers or other required documentation, Employee shall be
reimbursed for (or Employer shall pay directly) Employee's travel and other
expenses reasonably incurred and paid by Employee in connection with Employee's
duties hereunder pursuant to the terms of Employer’s travel and expense
policies.


c.           Other Benefits.  During employment, Employee also shall be entitled
to the same customary benefits of employment that he received from Employer at
the time of execution of this Agreement.
 
 
3

--------------------------------------------------------------------------------



 
6.        Signing Incentive Payment.


a.           Options. Upon the full execution of this Agreement, Employee shall
be granted options to purchase 75,000 shares of Employer stock, which will
become exercisable on October 31, 2009 provided that Employee has executed and
not revoked the release described in Section 6(b), remain exercisable until
January 31, 2010, be priced in accordance with Employer’s policies and be
subject to the terms of a separate grant agreement, which shall provide for
forfeiture of the options if Employee’s employment or consulting agreement is
terminated for cause.


b.           Release.  Employee agrees to sign a release (in the form attached
as Exhibit A) of any potential claims against the Employer that he may have at
the time of execution of this Agreement; such release will be revocable for
seven days after it is executed.


c.           Payment.  Upon the end of the seven day revocation period for the
above-referenced release, Employee will receive a “Signing Incentive Payment” of
$400,000 from Employer, which  will be treated as wages and will be subject to
customary withholding and taxes.


7.        Transition Incentive Payment.


a.           Subject to Sections 7(b), 7(c) and 9 below, following Employee’s
termination of employment with Employer (which termination shall occur no later
than October 20, 2009), Employee will be entitled to receive 8,000 restricted
shares of Employer common stock (1/3 of which will vest on each anniversary of
the date of termination of Employee’s employment) and the sum of (i) two (2)
times his then “current compensation” minus $400,000 and (ii) if the date of
Employee’s termination of employment is earlier than October 20, 2009, unpaid
Base Salary plus unpaid incentive compensation, if any, that Employee would have
actually received from Employer through October 20, 2009, if his employment had
continued through that date. For purposes of this Agreement, Employee’s “current
compensation” will mean the total of Employee’s then current salary, plus the
average of the last two annual cash bonuses Employee received.


b.           Employee’s right to receive the payments described in this Section
7 are subject to the determinations of the Chairman of the Board of Directors of
the Employer that (i) Employee satisfactorily assisted in the transition of the
new Chief Executive Officer and President into his position with the Employer
prior to Employee’s termination of employment, and (ii) Employee’s termination
of employment was not for “cause” as defined in Section 4(b) of this Agreement.


c.           The lump sum amount described in 7(a)(i) above shall be paid in a
single sum on November 17, 2009, provided that Employee has provided Employer
with another valid, binding release (in the form attached as Exhibit A) of any
potential claims that Employee may have against Employer as of October 20, 2009.
Base Salary and incentive compensation payable pursuant to 7 (a)(ii) above will
be paid not later than October 31, 2009, in accordance with Employer’s regular
payroll practices for executive
 
 
4

--------------------------------------------------------------------------------


 
employees. All payments described in this Section 7 will be treated as wages and
will be subject to customary withholding and taxes.


8.        Benefits Upon Termination.


a.           COBRA benefits. Employer agrees to offer continuation of the group
health, dental, vision, and prescription drug coverages in which Employee is
enrolled upon the end of his employment, pursuant to the continuation coverage
requirements of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).  Employer agrees to subsidize 100% of the cost of such COBRA coverage
until the twelve month anniversary of the termination of Employee’s employment
or until Employee obtains full time employment elsewhere, whichever is earlier.


b.           Automobile.  Upon the termination of his employment, Employee may
purchase from Employer the automobile provided to him during his employment for
the then-current fair market value, consistent with Employer policies.


c.           Laptop Computer. Upon the termination of his employment, Employer
will provide Employee, without charge, the  laptop computer provided to him
during his employment, after Employer removes from the laptop any proprietary
information of Employer and any software licensed to Employer.


9.        Non-Compete.  In exchange for the payments described in Section 7 and
the consulting agreement between the parties hereto, Employee agrees, for a
period beginning upon the full execution of this Agreement and ending on October
31, 2011, not to work for or with, or enter into negotiations over terms of
employment with, or enter into any consulting agreement with, or form or
otherwise own more than a 20% interest in, any organization, venture or
individual that promotes, manufactures or sells a technology or product that
directly competes with Employer’s (a) IRE technology, or (b) existing products
or products currently under development that Employer reasonably anticipates
will be brought to market on or before October 31, 2011.


10.      Directorship.


a.           Vice Chairman. Employee is currently a director of Employer. Upon
becoming Vice Chair, Employee will become Vice Chairman of the Board of
Directors but will not be entitled to any additional compensation or stock
options for his service on the Board.


b.           Term.  Employee’s current term as a member of the Board of
Directors expires in October of 2009; the parties acknowledge that it will be
solely within the Board’s discretion as to whether it will re-nominate him as a
director.


11.      Cooperation in Ongoing Litigation Matters.   Employee agrees to
cooperate fully in any litigation matter involving Employer, including but not
limited to the litigation involving Biolitec, Inc.  Employee’s cooperation shall
include, but shall not be limited to, participating as a witness at depositions
or in court.  Such cooperation up until October 20, 2009 will not entitle
Employee to any additional payments from Employer.
 
 
5

--------------------------------------------------------------------------------



 
12.      Withholding.  Employer shall deduct and withhold from compensation and
benefits provided under this Agreement all required income and employment taxes
and any other similar sums required by law to be withheld.


13.      Covenants.


a.           Confidentiality.  Employee shall not, without the prior written
consent of Employer, disclose or use in any way, either during his employment by
Employer or thereafter, except as required in the course of his employment by
Employer, any confidential business or technical information or trade secret
acquired in the course of Employee's employment by Employer.  Employee
acknowledges and agrees that it would be difficult to fully compensate Employer
for damages resulting from the breach or threatened breach of the foregoing
provision and, accordingly, that Employer shall be entitled to temporary
preliminary injunctions and permanent injunctions to enforce such
provision.  This provision with respect to injunctive relief shall not, however,
diminish Employer's right to claim and recover damages.  Employee covenants to
use his best efforts to prevent the publication or disclosure of any trade
secret or any confidential information that is not in the public domain
concerning the business or finances of Employer or Employer's affiliates, or any
of its or their dealings, transactions or affairs which may come to Employee's
knowledge in the pursuance of his duties or employment.


b.           Non-Disparagement.


i.           Except to the extent necessary to enforce Employee’s rights due to
a breach of any obligation of Employer, or to prosecute or defend any claims
brought in an arbitration with Employer, Employee agrees that he shall not
utter, write, or otherwise make or publish any disparaging remarks, comments, or
statements concerning Employer or its directors, officers or employees, other
than as required by law or subpoena, except that he shall not be prevented from
filing a charge with the Equal Employment Opportunity Commission (the “EEOC”) or
participating in any investigation or proceedings conducted by the EEOC.


ii.           Except to the extent necessary to enforce Employer’s rights due to
a breach of any obligation of Employee, or to prosecute or defend an claims
brought forth in an arbitration with Employee, Employer (through its Board of
Directors and Section 16 officers) agrees that it shall not utter, write, or
otherwise make or publish any disparaging remarks, comments, or statements
concerning Employee, other than as required by law or subpoena.


c.           Non-Solicitation.  Employee will not, at any time prior to October
31, 2011, either individually or through any person, firm, corporation or other
entity for which he performs services or in which he has any interest, solicit
or attempt to solicit any then current employee of Employer to leave employment
with Employer to become employed by any person, firm, corporation or other
entity.
 
 
6

--------------------------------------------------------------------------------



 
d.           Interactions with Others.


i.           Unless expressly directed to do so by the Chairman of the Board,
Employee will not, at any time prior to October 31, 2012, provide any strategic,
operational, confidential or proprietary information regarding Employer to any
investment bankers, Employer’s shareholders or any other parties.


ii.            This provision will not limit Employee in providing
nonconfidential operational information to any of Employer’s current ten largest
institutional shareholders, in response to a request from the shareholder, so
long as he remains CEO and President of Employer.


iii.           In the absence of the prior express permission of the Chairman of
the Board to participate in a conversation of this nature, all other inquiries
are to be referred to the Chairman of the Board.


iv.           Nothing in this subsection, however, is intended to prohibit
Employee from fully participating in the Employer’s quarterly earnings calls in
the usual and customary manner while he is CEO and President of Employer.


14.      Notices.  Any notice which may be given hereunder shall be sufficient
if in writing and mailed by overnight mail, or by certified mail, return receipt
requested, to Employee at his residence and to Employer at the address set forth
above, or at such other addresses as either Employee or Employer may, by similar
notice, designate.


15.      No Prior Restrictions.  Employee affirms and represents that Employee
is under no obligations to any former employer or other third party which is in
any way inconsistent with, or which imposes any restriction upon, the employment
of Employee by Employer, or Employee's undertakings under this Agreement.


16.      Return of Employer's Property.  Upon termination of Employee’s
employment with Employer, Employee shall promptly return to Employer all
documents and other property in his possession belonging to Employer, except as
set forth in paragraph 8 of this Agreement.


17.      Construction and Severability.  The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, the court shall have authority to modify such provision
in a manner that most closely reflects the intent of the parties and is
valid.  This Agreement shall be interpreted and applied in all circumstances in
a
 
 
7

--------------------------------------------------------------------------------


 
manner that is consistent with the intent of the parties that amounts earned and
payable pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Internal Revenue Code Section
409A.  Accordingly, notwithstanding any other term or provision in this
Agreement to the contrary, distributions of benefits payable following
Employee’s termination of employment shall commence as of the date required by
this Agreement or, if later and to the extent required, the earliest date
permitted by Internal Revenue Code Section 409A (generally six months after
termination, if Employee is a “specified employee” within the meaning of
Internal Revenue Code Section 409A).


18.      Governing Law.  This Agreement was executed and delivered in New York
and shall be construed and governed in accordance with the laws of the State of
New York.


19.      Assignability and Successors.  This Agreement may not be assigned by
Employee or Employer, except that this Agreement shall be binding upon and shall
inure to: (i) the benefit of the successor of Employer through merger,
acquisition, or corporate reorganization and (ii) in the event of Employee’s
death, to his successors, assigns, estate, heirs or personal
representatives.  Employer shall require, as a condition of sale, that such
purchaser or successor assumes this Agreement.  Any attempted assignment in
violation of this paragraph 19 shall be null and void and of no effect.


20.      Miscellaneous.


a.           This Agreement constitutes the entire understanding and agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior understandings and agreements; provided, however, that the
Severance Agreement between Employee and Employer (the “Change in Control
Agreement”) shall remain in effect during the term of Employee’s employment
pursuant to this Agreement.  The Change in Control Agreement shall expire at the
time Employee’s employment with Employer ends pursuant to this Agreement.  Such
termination of employment shall not be considered a “Compensable Termination”
under the Change in Control Agreement.


b.           This Agreement cannot be amended, modified, or supplemented in any
respect, except by a subsequent written agreement entered into by the parties
hereto.


c.           The services to be performed by Employee are special and unique; it
is agreed that any breach of this Agreement by Employee shall entitle Employer
(or any successor or assigns of Employer), in addition to any other legal
remedies available to it, to apply to any court of competent jurisdiction to
enjoin such breach.


d.           The provisions of paragraphs 8, 9, 11, 13, 16, 18, 20 and 22 hereof
shall survive the termination of this Agreement.
 
 
8

--------------------------------------------------------------------------------



 
21.      Counterparts.  This Agreement may be executed in counterparts (each of
which need not be executed by each of the parties), which together shall
constitute one and the same instrument.


22.      Arbitration.  Any dispute or claim arising out of or in connection with
any provision of this Agreement will be finally settled by binding arbitration
in Albany County, New York in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply New York law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute and shall have the authority to award reasonable attorneys’ fees, costs
and expenses to the party that substantially prevails. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.












The foregoing is established by the following signatures of the parties.



       
ANGIODYNAMICS, INC.
           
Date: January 20, 2009
By:
/s/ Vincent A. Bucci
                 
Date: January 20, 2009
/s/ Eamonn P. Hobbs
 
EAMONN P. HOBBS

 
 
 
 
 9

--------------------------------------------------------------------------------